Exhibit 10.2

TECHNOLOGY LICENSE
AND
DISTRIBUTION AGREEMENT

            This Technology License and Distribution Agreement (the “Agreement”)
is entered into this 31 day of October, 1995 (the “Effective Date”) between Sun
Microsystems, Inc., acting by and through its Java Products Group (“SUN”) with
its principal place of business at 2550 Garcia Avenue, Mountain View, California
94043 and Borland International, Inc. a Delaware corporation with its principal
place of business at 100 Borland Way, Scotts Valley, California 95066-3249
(“Licensee”).

RECITALS

            WHEREAS SUN wishes to license its JAVA™ programming language and
HOTJAVA™ Browser and related technology, while maintaining compatibility among
JAVA language based products; and

WHEREAS SUN wishes to protect and promote certain trademarks used in connection
with JAVA technology; and

WHEREAS Licensee wishes to develop and distribute products based upon Sun's JAVA
technology;

NOW THEREFORE, Sun and Licensee enter into this Technology Licensing and
Distribution Agreement (“TLDA”) on the following terms.

1.0

DEFINITIONS


            1.1       “Applet Application Programming Interface or AAPI” means
the public application programming interface to the Technology, including all
public class libraries and interfaces.

            1.2       “Applet” means a Java application which runs on the AAPI.

            1.3       “Applet Classes” means the Java classes listed in Exhibit
A.

            1.4       “Documentation” means users’ manuals and programmers’ and
system guides which SUN provides for use with the Technology and which are more
particularly identified in Exhibit A.

            1.5       “Derivative Work(s)” means: (i) for material subject to
copyright or mask work right protection, any work which is based upon one or
more pre-existing works of the Technology, such as a revision, modification,
translation, abridgement, condensation, expansion, collection, compilation or
any other form in which such pre-existing works may be recast, transformed or
adapted, (ii) for patentable or patented materials, any adaptation, subset,
addition, improvement or combination of the Technology, and (iii) for material
subject to trade secret protection, any new material, information or data
relating to and derived from the Technology, including new material which may be
protectable by copyright, patent or other proprietary rights, and, with respect
to each of the above, the preparation, use and/or distribution of which, in the
absence of this Agreement or other authorization from the owner, would
constitute infringement under applicable law. Derivative Works specifically
excludes Product(s), Value Added Open Packages, Licensee Software, and
Licensee-implemented modifications to (i) the Platform-Dependent Part of the
Java Runtime Interpreter and (ii) the HotJava Browser.

            1.6       “Intellectual Property Rights” means all intellectual
property rights worldwide arising under statutory or common law, and whether or
not perfected, including, without limitation, all (i) patents, patent
applications and patent rights; (ii) rights associated with works of authorship
including copyrights, copyright applications, copyright registrations, mask work
rights, mask work applications, mask work registrations; (iii) rights relating
to the protection of trade secrets and confidential


1

--------------------------------------------------------------------------------


information; (iv) any right analogous to those set forth in this Section 1.6 and
any other proprietary rights relating to intangible property (other than
trademark, trade dress, or service mark rights); and (v) divisions,
continuations, renewals, reissues and extensions of the foregoing (as and to the
extent applicable) now existing, hereafter filed, issued or acquired.

            1.7       “Java Runtime Interpreter” means the program which
implements the Java Virtual Machine, as specified in the Java Virtual Machine
Specification. The Java Runtime Interpreter consists of the Shared Part and the
Platform-Dependent Part.

            1.8       “Licensee Software” means any software developed by
Licensee which is not a Derivative Work of the Technology and which is designed
to run on Technology or any portions thereof.

            1.9       “Platform Dependent Part” means those source code files of
the Technology which are not in a “share” directory or subdirectory thereof as
provided by SUN and which must be compiled with the “share” files to produce the
Java Runtime Interpreter.

            1.10      “Product(s)” means Licensee’s current and future
product(s) which implement, integrate and/or embody, in whole or in part, the
Technology and/or Licensee-developed Derivative Works thereof, and which are
more particularly identified in Exhibit B. Licensee may amend Exhibit B to add
Product(s) from time to time. “Product” must represent a significant functional
and value enhancement to the Technology such that the primary reason for a
customer to license such Product is other than the right to receive a license to
the Technology. “Product” must operate in conjunction with the Technology and
shall not include other technology which interprets Java bytecodes which
replaces or substitutes for the Technology.

            1.11      “Shared Part” means those source code files of the
Technology which are in any “share” directory or subdirectory thereof as
provided by SUN which must be compiled with the Platform Dependent Part to
produce the Java Runtime Interpreter.

            1.12      “Source Code” means the human readable version, in whole
or in part, of the Technology supplied to Licensee and any corresponding
comments and annotations.

            1.13      “Technology” means the Java Runtime Interpreter, Java
Compiler, HotJava Browser, and the Applet Classes developed by SUN, as more
particularly identified in Exhibit A, and Upgrades thereto.

            1.14      “Trademarks” means all names, logos, designs, characters,
and other designations or brands used by SUN in connection with the Technology.

            1.15      “Upgrades” means any bug fixes, modifications, variations,
enhancements, or revisions of the Technology for the platforms specified in
Exhibit C which SUN generally licenses as part of the Technology. The term
“Upgrades” does not include ports of the Technology to additional platforms.

            1.16      “Value Added Open Packages” means additional Java classes
developed by Licensee which represent extensions to the AAPI, and which are made
available to third parties in either source or binary form to use in the
development of additional Java-based software.

            1.17      “HotJava Browser” means the Java classes more particularly
identified as “Technology: HotJava Browser” in Exhibit A.

            1.18      “Java Compiler” means the Java programs more particularly
identified as “Technology: Compiler” in Exhibit A.

2.0

LICENSE GRANTS


            2.1       Source Code License

 

a.    Subject to the terms and conditions contained in this Agreement and
subject to payment to SUN of the applicable license fees specified in Exhibit C,
SUN hereby grants to Licensee, and Licensee hereby accepts, under the
Intellectual Property Rights of SUN, a worldwide, non-exclusive,
non-transferable license, without the right to sublicense (except as specified
in Sections 2.1b (iii) and 2.2 (b) below), to access, use, modify, reproduce and
view the



2

--------------------------------------------------------------------------------


 

Technology in Source Code form, solely for the purpose(s) of porting,
developing, compiling to binary form and supporting Product(s), Licensee
Software, Value Added Open Packages, and Licensee-implemented modifications to
the Platform Dependent Part. Licensee shall have no right to modify the
interface or the functional behavior of the Java Runtime Interpreter or the
Applet Classes and explicitly shall not have the right to modify or create a
subset of the AAPI.


 

Except as specified in Section 2.1b (iii), Licensee shall have no right to
distribute the Source Code of the Technology or of Derivative Works, whether
alone or as incorporated with Product(s), Licensee Software, Value Added Open
Packages, Licensee-implemented modifications to the Platform Dependent Part, or
Upgrades.


 

b.     Porting.


 

        (i) Licensee may port the Platform Dependent Part to platforms other
than those specified in Exhibit C. Licensee may use the Source Code of the
Shared Part of the Java Runtime Interpreter to develop Products, *****, and
Licensee-implemented modifications to the Platform Dependent Part, but if it
uses such Source Code, it must use all of it without modification.


 

        (ii) SUN will work with Licensee to identify any changes which are
necessary to the Shared Part of the Technology to allow porting, optimization,
or other platform-specific modifications thereto in accordance with the
procedure specified below:


 

        Licensee may at any time during the term of this Agreement provide SUN
with a detailed written request that a specifically identified portion of the
Shared Part of the Technology be modified, including the reason(s) for such
proposed modification and support for their belief that compatibility will not
be compromised by such modification. SUN will respond to Licensee’s request
*****, indicating whether, in SUN’s sole discretion, the portion of the Shared
Part that is the subject of Licensee’s request will be moved into the Platform
Dependent Part of the Technology. If SUN informs Licensee that such portions
will be moved from the Shared Part, Licensee may make such modifications,
subject to its obligation to maintain compatibility hereunder.


 

        If SUN determines that such portions may not be moved from the Shared
Part, SUN may offer to make the modifications to the Shared Part in a timely
fashion, or authorize Licensee to make such modifications. If Licensee makes
such modifications, the changes can be made only for the purpose and platform
specified, and only as long as compatibility with the Virtual Machine
specification and with then-current test suites (or a new test suite created
expressly for such modifications) is maintained. Any additional test suites
which may be provided by SUN shall not count against the limitation of four (4)
test suites per year specified in Section 2.4. The changes shall be considered
Derivative Works, and SUN shall have no obligation to incorporate such changes
into any future releases of the Technology.


 

        (iii) Licensee may sublicense and deliver a copy of the Source Code of
the Technology to third parties only in association with the delivery and
sublicensing of Licensee Products, and solely for the purpose of enabling such
third party to port or localize Products for Licensee. Any such sublicense shall
be made subject to terms and conditions relating to ownership, use, and
confidentiality of the Technology substantially similar to those contained
herein.


 

        (iv) Licensee may localize the Technology to support distribution of
Licensee's First Customer Shipment (“FCS”) versions of the Product(s).
Licensee's modifications for the purpose of localization shall be considered
Derivative Works. The parties understand that SUN intends to support
localization in the Technology, and Licensee agrees to follow SUN’s standard
localization strategy.


 

c.     Bug Fixes. Licensee will inform SUN promptly, and no later than it
informs any third party, of any bugs in and bug fixes for the Technology, and
Licensee will make such bug fixes available to SUN free of all restrictions
promptly as they are identified.



*****  

Confidential treatment has been requested for the redacted portions. The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.



3

--------------------------------------------------------------------------------


            2.2       Binary Code License.

 

a.     SUN hereby grants and Licensee hereby accepts a non-exclusive, worldwide,
fully paid up license to use an unlimited number of copies of the Technology in
binary form, for Licensee’s internal use during the term of this Agreement.


 

b.     Worldwide Distribution. Licensee may distribute the Product(s), Licensee
Software, Value Added Open Packages, Licensee-implemented modifications to the
Platform Dependent Part, Upgrades and associated Documentation provided to
Licensee by SUN in binary form worldwide and may use such distribution channels
as Licensee deems appropriate, including distributors, ISVs, resellers, dealers
and sales representatives (collectively, “Distributors”), provided, however,
that such Distributors shall not modify the Technology or any portions thereof.


            2.3       Documentation.

 

a.     SUN hereby grants to Licensee, and Licensee hereby accepts, under SUN’s
Intellectual Property Rights, a non-exclusive, non-transferable license (i) to
use and distribute the unmodified Documentation, (ii) to use and modify the
Documentation to create technically accurate unaltered subsets of the
documentation which shall include all the relevant SUN copyrights, notices, and
marks, (iii) to translate the Documentation into other languages for use and
distribution with non-U.S. versions of Product(s), and (iv) to distribute such
modified and/or translated Documentation. Licensee may also use a pointer to the
SUN Documentation on the Internet in connection with distribution of the
Product(s).


            2.4       Compatibility

 

a.     Java Compatibility


 

        (i) Initially, the AAPI shall be that which is reflected in the
Technology as identified in Exhibit A, by the bytecode specification in the
Documentation entitled “Java Virtual Machine Specification” and by the Java
language specification in the Documentation entitled “Java Language
Specification.” Subsequently, the AAPI may be modified by SUN and SUN will give
Licensee written notice thereof.


 

        (ii) From time to time, SUN shall supply Licensee with test suites at no
cost for validating that the portion of Licensee’s Product which interprets Java
bytecodes complies with the then-current specification of the AAPI as defined by
SUN as of the date of that test suite (“Java Test Suite”). Without the consent
of Licensee, which consent shall not be unreasonably delayed or denied, SUN
shall not supply more than four (4) versions of such Java Test Suites in any one
(1) calendar year. SUN shall use reasonable efforts to review any changes to
such Java Test Suites as much in advance as possible with Licensee, but failure
of SUN to do so shall not constitute a breach of this Agreement and shall not
invalidate any such Java Test Suite supplied by SUN. Changes to Java Test Suites
to correct errors shall not be counted against the limitation to four (4).


 

        (iii) Each revision of a Product released by Licensee must pass the Java
Test Suite that was current one hundred twenty (120) days before First Customer
Shipment of such Product. Licensee shall not release or distribute to any third
party the portion of Licensee’s Product that interprets Java bytecodes, which
does not successfully pass such Java Test Suite. If Licensee provides SUN with a
copy of an existing publicly-available Applet which Licensee in good faith
believes cannot be made to operate using best engineering efforts under any Java
Runtime Interpreter which successfully passes the Java Test Suite, then Licensee
shall be released from compatibility with the minimum portion of the Java Test
Suite necessary to cause that application to be able to operate until such time
as SUN provides to Licensee a corrected or new Java Test Suite, and a
demonstration and technical description adequate for implementation of a system
which both runs the application and such Java Test Suite.


 

        (iv) Licensee shall promptly announce and use best efforts to ship
Product(s) based on Upgrades to the Technology (excluding solely
HotJava-specific Upgrades) as delivered by


4

--------------------------------------------------------------------------------


 

SUN during the term of this Agreement. Licensee shall use best efforts to
correct any incompatibility with the AAPI, as determined by the applicable Java
Test Suite, which arises from integrating such Upgrade, whether such
incompatibility is detected before or after FCS of the affected Product(s).


 

        (v) Branding and Trademarks. Licensee shall use a logo specified by SUN
that indicates compatibility with the Java Test Suites (the “Java Compatibility
Logo”) in a trademark manner on all Licensee Product(s) distributed hereunder.
The terms and conditions governing the parties’ agreement as to trademarks,
logos, and branding shall be governed by the Trademark License entered into
herewith, attached as Exhibit G hereto, and incorporated by reference herein.


 

b.     HotJava Compatibility


 

        (i) The HotJava Browser code can only be used and/or shipped with Java
implementations that are AAPI compliant, as tested by the then-current Java Test
Suite from SUN, under the same rules as described in Sections 2.4(a).


 

        (ii) Any works derived from the HotJava Browser source which has the
capability to browse the World Wide Web must support execution of AAPI-compliant
applications using the standard Applet tag as defined in Exhibit F.


 

        (iii) From time to time SUN shall supply Licensee with test suites at no
cost for validating that software which is derived from the HotJava Browser is
compatible with the then-current base implementation of the HotJava Browser as
defined by SUN as of the date of that test suite (“HotJava Test Suite”). Without
the consent of Licensee, which consent shall not be unreasonably delayed or
denied, SUN shall not supply more than four (4) versions of such Test Suites in
any one (1) calendar year. SUN shall use reasonable efforts to review any
changes to such HotJava Test Suites as much in advance as possible with
Licensee, but failure of SUN to do shall not constitute a breach of this
Agreement and shall not invalidate any such HotJava Test Suite supplied by SUN.
Changes to HotJava Test Suites to correct errors shall not be counted against
the limitation to four (4).


 

        (iv) Licensee shall make reasonable commercial efforts to conform any
work derived from the HotJava Browser to the HotJava Test Suite most recently
supplied by SUN. Licensee shall be allowed to use the logo specified by SUN that
indicates compatibility with the HotJava Test Suites (the “HotJava Compatibility
Logo”) on derived work only if it passes such HotJava Test Suites and if
Licensee commits its intent to conform to future such test suites. Licensee may
create and distribute Product(s) derived from the HotJava Browser which do not
pass the HotJava Test Suite, provided that the HotJava Compatibility Logo is not
used in conjunction with such Product(s), and such Product(s) are Java
Compatible as specified in Section 2.4(a).


 

c.     Compiler Compatibility


 

        (i) Any Product(s) that performs compiling function must continue to
compile the complete Java language as described in the Java Language
Specification, and be able to generate fully-interpretable machine-independent
bytecodes for the Java Virtual Machine.


 

        (ii) From time to time, SUN shall supply Licensee with test suites at no
cost for validating that the portion of Licensee’s Product which interprets Java
bytecodes complies with the then-current specification of the AAPI as defined by
SUN as of the date of that test suite (“Java Language Test Suite”). Without the
consent of Licensee, which consent shall not be unreasonably delayed or denied,
SUN shall not supply more than four (4) versions of such Java Language Test
Suites in any one (1) calendar year. SUN shall use reasonable efforts to review
any changes to such Java Language Test Suites as much in advance as possible
with Licensee, but failure of SUN to do so shall not constitute a breach of this
Agreement and shall not invalidate any such Java Language Test Suite supplied by
SUN. Changes to Java Language Test Suites to correct errors shall not be counted
against the limitation to four (4).



5

--------------------------------------------------------------------------------


 

        (iii) Licensee shall promptly announce and use best efforts to ship
Product(s) based on Upgrades to the Technology as delivered by SUN during the
term of this Agreement. Licensee shall use best efforts to correct any
incompatibility with the AAPI, as determined by the applicable Java Language
Test Suite, which arises from integrating such Upgrade, whether such
incompatibility is detected before or after FCS of the affected Product(s).


            2.5.      Value Added Open Packages

 

        (i) Licensee shall deliver to SUN free of all restrictions the
specification for the application programming interface for Value Added Open
Package as early as is reasonably possible but in no event later than the date
on which it first provides such specification or an implementation thereof to
any third party. Included in such specification shall be an appropriate test
suite sufficiently detailed to allow SUN and third parties to produce compatible
implementations of the specification. Licensee shall use its reasonable
commercial efforts to clarify and correct the specification or the test suite
upon written request by SUN and failure to do so within sixty (60) days after
such request shall constitute breach of this Agreement.


 

        (ii) Licensee shall notify SUN as soon as it has made any general
disclosure (i.e., not subject to confidentiality obligations) of such
specification, or first releases a Product implementing such specification,
after which SUN shall have no obligation of confidentiality whatsoever with
respect to such specification, and Licensee agrees that it will take no steps
whatsoever to prevent SUN or any third party from creating implementations based
on such specification, provided that such implementations do not violate
Licensee’s patents, copyrights (except that Licensee agrees that it will not
enforce copyright claims that relate to interface or compatibility) or trade
secrets in the implementation of the Value Added Open Packages.


 

        (iii) Licensee shall confine the names of all Value Added Open Packages
to names beginning with “COM.Licensee” or such other convention as SUN may
reasonably require and shall not modify or extend the names of public class or
interface declarations whose names begin with “java”, “COM.sun” or their
equivalents in any subsequent naming convention. Licensee will make reasonable
commercial efforts to ensure that other commercial software packages which it
redistributes conform to this convention.


 

        (iv) Licensee hereby grants and SUN hereby accepts a non-exclusive,
worldwide, fully-paid-up license to use an unlimited number of copies of the
Value Added Open Packages, in binary form, for SUN’s internal use, such use
including but not limited to demonstration rights. Licensee agrees to reasonably
negotiate in good faith with SUN the terms of a commercial license for the
source code of the Value Added Open Packages. The parties agree that the fees
and other terms and conditions of this Agreement are a reasonable standard
against which to judge such a license on a proportionate basis comparing the
scope and complexity of the portion of the Value Added Open Package being
licensed to the scope and complexity of the Technology.


            2.6       Ownership

 

a.     Ownership by SUN. SUN retains all right, title and interest in the
Technology, including Derivative Works, Documentation, Upgrades, bug fixes, and
Trademarks, and associated Intellectual Property Rights, but excluding
Product(s), Value Added Open Packages, Licensee Software, and
Licensee-implemented modifications to the Platform-Dependent Part of the Java
Runtime Interpreter and modifications to the HotJava Browser, and associated
Intellectual Property Rights (subject to SUN’s underlying rights in the
Technology and associated Intellectual Property). Licensee agrees to execute (in
recordable form where appropriate) any instruments and/or documents as SUN may
reasonably request to verify and maintain SUN’s ownership rights, or to transfer
any part of the same which may vest in Licensee for any reason. Licensee further
agrees to promptly deliver to SUN any Derivative Works of the Technology created
by Licensee pursuant to and during the term of this Agreement. SUN shall have no
obligations of confidentiality to Licensee for such Derivative


6

--------------------------------------------------------------------------------


 

Works, nor shall SUN be obligated to incorporate any such Derivative Works into
the Technology.


 

b.     Ownership by Licensee. Licensee retains all right, title and interest in
the Product(s), Value Added Open Packages, Licensee Software, and
Licensee-implemented modifications to the Platform-Dependent Part of the Java
Runtime Interpreter and modifications to the HotJava Browser, created by
Licensee pursuant to and during the term of this Agreement, subject to SUN’s
underlying rights in the Technology and associated Intellectual Property Rights
identified in Section 2.6a. In the event that the parties desire to undertake
joint development activities, the parties agree to negotiate and enter into a
separate joint development agreement for such activities.


            2.7       Protection of SUN’s Rights. Licensee shall use, modify and
practice the Technology and manufacture, market, distribute and sell Product(s),
Value Added Open Packages, Licensee Software, and Licensee-implemented
modifications to the Platform-Dependent Part of the Java Runtime Interpreter
only in a manner consistent with the terms of this Agreement, and only in a
manner reasonably designed not to jeopardize or prejudice SUN’s Intellectual
Property Rights, including trademarks, trade dress and service marks, and other
proprietary rights.

            2.8       No Right To Sublicense or Transfer. Except as specifically
provided in Sections 2.1b(iii) and Section 2.2 above, Licensee shall have no
right to sublicense or transfer any of the rights or licenses granted in this
Agreement.

            2.9       No Other Grant. Each party agrees that this Agreement does
not grant any right or license, under any Intellectual Property Rights of the
other party, or otherwise, except as expressly provided in this Agreement, and
no other right or license is to be implied by or inferred from any provision of
this Agreement or by the conduct of the parties.

            2.10      Contractors. Licensee may retain third parties to furnish
services to it in connection with its development and manufacture of Product(s);
provided, however, that all such third parties who perform work in furtherance
of such activities shall execute appropriate documents: (i) acknowledging their
work-made-for-hire status, (ii) effecting assignments of all Intellectual
Property Rights with respect to such work to Licensee or SUN, as appropriate,
and (iii) undertaking obligations of confidentiality respecting such work. SUN
may, upon its request, review any such form documents and agreements proposed
for use by Licensee prior to any such use of contractors for development or
manufacture of the Product(s).

            2.11      Value Added Requirement. Licensee will distribute the
Technology only as part of a Product and not on a stand-alone basis.

            2.12      Pre-Release. Licensee may release Product(s) based on the
pre-FCS Technology licensed by SUN hereunder only for beta testing purposes.

            2.13      Early Access. SUN will provide Licensee with access to
pre-release versions of the Technology at the same time as SUN makes such
versions available to other early access licensees similarly situated. The Java
Products Group intends to treat other SUN engineering groups in the same manner
with respect to delivery of early access versions and Upgrades to the
Technology.

3.0

SUPPORT AND UPGRADES


            3.1       During the Support Period (as defined below), SUN shall
provide to Licensee under the terms and conditions of this Agreement, Upgrades
for the platforms specified in Exhibit C when and if any such Upgrades are made
available by SUN to any commercial licensee similarly situated.

            3.2       Subject to payment of the fee specified in Exhibit C (3.
b), SUN shall assign, at Sun’s discretion, the equivalent of one (1) half-time
engineer to be available via phone, electronic mail and/or scheduled appointment
during regular business hours to support Licensee, from the Effective Date
through the fifth (5th) anniversary of the SUN FCS Date (as defined below) (the
“Support Period”). Licensee may designate a maximum of three (3) contacts to
interface with the SUN support engineer.


7

--------------------------------------------------------------------------------


            3.3       Upon the request of Licensee, SUN agrees to reasonably
negotiate in good faith for additional support through a separate support
agreement.

4.0

PAYMENT


            4.1       License Fees. In consideration of the rights granted
Licensee in this Agreement, Licensee shall pay to SUN the fees and royalties set
forth in Exhibit C. Payment of fees shall be made within thirty (30) days from
the Effective Date of this Agreement, unless otherwise specified in Exhibit C.
Payment of royalties shall be made quarterly, shall be due thirty (30) days
following the end of the calendar quarter to which they relate and shall be
submitted with a written statement certifying the number of Products sold and
showing the calculation of royalties due. Licensee agrees that it shall be
obligated to create and distribute FCS versions of the Product(s) identified in
Exhibit B under this Agreement. The parties agree that the upfront source
license fees specified in Exhibit C shall be waived by SUN in exchange for
Licensee’s best efforts to distribute the FCS versions of the specific
Product(s) listed in Exhibit B no later than March 31, 1996. If Licensee is late
distributing such Product(s) by six (6) months, Licensee shall be required to
pay the entire upfront fees to SUN, except if Licensee is unable to distribute,
or distribution is delayed because Licensee is unable to create functional
Product(s) due solely to SUN’s refusal to make changes to the Technology under
Section 5.7.

            4.2       Support and Upgrade Fees Upon receipt of the FCS version
of any of the platforms identified in Exhibit C (the “SUN FCS Date”), Licensee
shall pay to SUN the Support and/or Upgrade Fee as specified in Exhibit C (3).
Thereafter, within ninety (90) days prior to the anniversary of the SUN FCS
Date, Licensee shall notify SUN which option it wishes to select for the
upcoming year: (i) Upgrades-only as described in Exhibit C (3b); (ii) Upgrades
and Support as described in Exhibit C (3); or (iii) any newly available support
options which SUN may offer to licensees of the Technology, and shall pay the
corresponding fees on or before the anniversary of the SUN FCS Date. The parties
agree that the annual support fee specified in Exhibit C3 shall be waived during
the term of this Agreement only to the extent Licensee provides equivalent
levels of engineering support and expertise to SUN in the areas of Windows
programming and OLE development.

            4.3       Taxes. All payments required by this Agreement shall be
made in United States dollars, are exclusive of taxes, and Licensee agrees to
bear and be responsible for the payment of all such taxes, including, but not
limited to, all sales, use, rental receipt, personal property or other taxes and
their equivalents which may be levied or assessed in connection with this
Agreement (excluding only taxes based on Sun’s net income).

            4.4       Records. Licensee shall maintain account books and records
consistent with Generally Accepted Accounting Principles appropriate to
Licensee’s domicile, as may be in effect from time to time, sufficient to allow
the correctness of the royalties required to be paid pursuant to this Agreement
to be determined.

            4.5       Audit Rights. SUN shall have the right to audit such
accounts upon reasonable prior notice. The right to audit may be exercised
through an independent auditor of SUN’s choice (the “Auditor”). The Auditor
shall be bound to keep confidential the details of the business affairs of
Licensee and to limit disclosure of the results of any audit to only the
sufficiency of the accounts and the amount, if any, of any additional payment or
other payment adjustment that should be made. Such audits shall not occur more
than once each year (unless discrepancies are discovered in excess of the five
percent (5%) threshold set forth in Section 4.6, in which case two consecutive
quarters per year may be audited). Except as set forth in Section 4.6 below, SUN
shall bear all costs and expenses associated with the exercise of its rights to
audit.

            4.6       Payment Errors. In the event that any errors in payments
shall be determined, such errors shall be corrected by appropriate adjustment in
payment for the quarterly period during which the error is discovered. In the
event of an underpayment of more than five percent (5%) of the proper amount
owed, upon such underpayment being properly determined by the Auditor, Licensee
shall reimburse SUN the amount of said underpayment and the reasonable charges
of the Auditor in performing the audit that identified said underpayment, and
interest on the overdue amount at the maximum allowable interest rate from the
date of accrual of such obligation.


8

--------------------------------------------------------------------------------


5.0

ADDITIONAL AGREEMENT OF PARTIES


            5.1       Notice of Breach or Infringement. Each party shall notify
the other immediately in writing when it becomes aware of any breach or
violation of the terms of this Agreement, or when Licensee becomes aware of any
potential or actual infringement by a third party of the Technology or SUN’s
Intellectual Property Rights therein.

            5.2       Notices. Licensee shall not remove any copyright notices,
trademark notices or other proprietary legends of SUN or its suppliers contained
on or in the Technology or Documentation. Each unit of Product(s) containing the
Technology distributed by Licensee shall include in Licensee’s documentation, or
in other terms and conditions of sale, notices substantially similar to those
contained on and in the Technology. Licensee or its Distributors shall require
an end user license agreement for each unit of Product(s) shipped and Licensee
shall provide SUN with a copy of such form agreement for review and approval. If
Licensee or its Distributors use a package design or label for the Product(s),
such package design or label shall include an acknowledgement of SUN as the
source of the Technology and such other notices as specified in Exhibit G. In
addition, Licensee shall comply with all reasonable requests by SUN to include
SUN’s copyright and/or other proprietary rights notices on the Product(s),
documentation or related materials, including but not limited to the notices and
acknowledgements as specified in Exhibit G.

            5.3       Applet Tags. Applets in any hypertext markup language
(HTML) or standard generalized markup language (SGML) -based browser which is
shipped as a Product from Licensee shall use the Document Type Definition
(“DTD”) as specified in Exhibit F.

            5.4       End User Support. Licensee is not authorized to make any
representation or warranty on behalf of SUN to its end users or third parties.
Licensee shall provide technical and maintenance support service for its
distributors and end user customers in accordance with Licensee’s standard
support practices. SUN shall not be responsible for providing any support to
Licensee’s distributors or customers for the Technology or the Product(s).

            5.5       Marketing. Licensee will cooperate with SUN on mutually
agreeable marketing activities relating to the Technology and also as specified
in Exhibit D.

            5.6       Use of Licensee’s name. Licensee hereby authorizes SUN to
use Licensee’s name in advertising, marketing, collateral, customer lists and
customer success stories prepared by or on behalf of SUN for the Technology,
provided that Licensee will have the right to approve the use of its name, such
approval not to be unreasonably withheld or delayed.

            5.7       Quarterly Reviews. The parties agree to conduct quarterly
reviews of the Technology by their respective engineering staffs for the purpose
of providing feedback and suggestions for requirements and features in future
releases of the Technology by SUN. In the event Licensee desires to propose
changes or extensions to the AAPI of the Technology which are, in Licensee’s
reasonable business judgement, necessary for successfully developing the
Product(s) hereunder, such changes shall be submitted to SUN in writing at such
reviews. SUN agrees to evaluate such changes and respond to Licensee within
sixty (60) days with a decision. In the event Licensee wishes to escalate such
decision, it shall do so within ten (10) days to the SUN and Licensee
representatives specified below, provided, however, that the decision of SUN’s
designated executive will be final.

6.0

LIMITED WARRANTY AND DISCLAIMER


            6.1       Limited Warranty. SUN represents and warrants that the
media on which the Technology is recorded will be free from defects in materials
and workmanship for a period of ninety (90) days after delivery. SUN’s sole
liability with respect to breach of this warranty is to replace the defective
media. Except as expressly provided in this Section 6.1, SUN licenses the
Technology and Documentation to Licensee on an “AS IS” basis.

            6.2       Disclaimer. EXCEPT AS SPECIFIED IN THIS AGREEMENT, ALL
EXPRESS OR IMPLIED REPRESENTATIONS AND WARRANTIES, INCLUDING ANY IMPLIED
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
NON-INFRINGEMENT, ARE HEREBY DISCLAIMED.


9

--------------------------------------------------------------------------------


            6.3       Limitation. The warranties set forth in this Article 6.0
are expressly subject to Section 9.0 (Limitation of Liability).

7.0

CONFIDENTIAL INFORMATION


            7.1       Confidential Information. For the purposes of this
Agreement, “Confidential Information” means the Technology and that information
which relates to (i) SUN hardware or software, (ii) Licensee hardware or
software, (iii) the customer lists, business plans and related information of
either party, and (iv) any other technical or business information of the
parties, including the terms and conditions of this Agreement. In all cases,
information which a party wishes to be treated as “Confidential Information”
shall be marked as “confidential” or “proprietary” (or with words of similar
import) in writing by the disclosing party on any tangible manifestation of the
information transmitted in connection with the disclosure, or, if disclosed
orally, designated as “confidential” or “proprietary” (or with words of similar
import) at the time of disclosure. SUN has no obligation of confidentiality to
Licensee with respect to Derivative Works and the specifications of the Value
Added Open Packages.

            7.2       Preservation of Confidentiality. The parties agree that
all disclosures of Confidential Information (as defined under Section 7.1 above)
shall be governed by and treated in accordance with the terms of the
Confidential Disclosure Agreement (the “CDA”) attached hereto as Exhibit E and
incorporated herein by reference, modified as follows:

  (a)

the definition of “Confidential Information” shall be as set forth in Section
7.1 above notwithstanding any definition set forth in the CDA;


  (b)

the use of Confidential Information shall be limited to the scope of the
licenses provided in this Agreement; and


  (c)

the obligations of confidentiality expressed in the CDA shall extend three (3)
years beyond termination of this Agreement, except with respect to Sun Source
Code which shall be held confidential in perpetuity.


8.0

LIMITED INDEMNITY


            8.1       The parties acknowledge that the Technology is in
pre-release form and that SUN shall not be liable for any defects or
deficiencies in the Technology or in any Product, process or design created by,
with or in connection with the Technology whether or not such defects and/or
deficiencies are caused, in whole or in part, by defects or deficiencies in the
design or implementation of the Technology. Upon FCS of the Technology by SUN,
Sun will provide to Licensee a limited indemnity as described in Sections
8.2-8.5 below.

            8.2       SUN will defend, at its expense, any legal proceeding
brought against Licensee, to the extent it is based on a claim that use of the
FCS version of the Technology (“FCS Technology”) is a direct infringement of a
Berne Convention copyright, and will pay all damages awarded by a court of
competent jurisdiction attributable to such claim, provided that Licensee: (i)
provides notice of the claim promptly to SUN; (ii) gives SUN sole control of the
defense and settlement of the claim; (iii) provides to SUN, at SUN’s expense,
all available information, assistance and authority to defend; and (iv) has not
compromised or settled such proceeding without SUN’s prior written consent. In
the event that Licensee receives any claim from a third party concerning the
infringement of patents of such third party in connection with Licensee’s use of
the Technology, SUN shall cooperate with Licensee in good faith in accordance
with SUN’s reasonable business judgement, in the defense of such claim upon
written request by Licensee.

            8.3       Should any FCS Technology or any portion thereof become,
or in SUN’s opinion be likely to become, the subject of a claim of infringement
for which indemnity is provided under Section 8.2, SUN shall, as Licensee’s sole
and exclusive remedy, elect to: (i) obtain for Licensee the right to use such
FCS Technology; (ii) replace or modify the FCS Technology so that it becomes
non-infringing; or (iii) accept the return of the Technology and grant Licensee
a refund of the License Fee, as depreciated on a five year straight-line basis.

            8.4       SUN shall have no liability for any infringement or claim
which results from: (i) use of other than a current unaltered version of the FCS
Technology, if such version was made available to


10

--------------------------------------------------------------------------------


Licensee; (ii) use of the FCS Technology in combination with any
non-Sun-provided equipment, software or data; or (iii) SUN’s compliance with
designs or specifications of Licensee.

            8.5       THIS ARTICLE STATES THE ENTIRE LIABILITY OF SUN WITH
RESPECT TO INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS BY THE TECHNOLOGY.
SUN SHALL HAVE NO LIABILITY WITH RESPECT TO INFRINGEMENT OF INTELLECTUAL
PROPERTY RIGHTS OF LICENSEE OR ANY THIRD PARTY AS A RESULT OF USE, LICENSE, OR
SALE OF TECHNOLOGY.

            8.6       Indemnity by Licensee. Licensee shall defend and indemnify
SUN from any and all claims brought against SUN by third parties, and shall hold
SUN harmless from all corresponding damages, liabilities, costs and expenses,
(including reasonable attorneys’ fees) incurred by SUN arising out of or in
connection with Licensee’s use, reproduction or distribution of the Technology
or Product(s).

9.0

LIMITATION OF LIABILITY


            9.1       Limitation of SUN’s Liability. IN NO EVENT WILL SUN BE
LIABLE FOR ANY INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES
IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT (INCLUDING LOSS OF PROFITS,
USE, DATA, OR OTHER ECONOMIC ADVANTAGE), NO MATTER WHAT THEORY OF LIABILITY,
EVEN IF THE EXCLUSIVE REMEDIES PROVIDED FOR IN THIS AGREEMENT FAIL OF THEIR
ESSENTIAL PURPOSE AND EVEN IF SUN HAS BEEN ADVISED OF THE POSSIBILITY OR
PROBABILITY OF SUCH DAMAGES. SUN’S TOTAL LIABILITY TO LICENSEE FOR DIRECT
DAMAGES SHALL NOT EXCEED THE AMOUNT OF FEES PAID BY LICENSEE FOR THE TECHNOLOGY
HEREUNDER. The provisions of this Section 9.0 allocate the risks under this
Agreement between SUN and Licensee and SUN has relied upon the limitations set
forth herein in determining whether to enter into this Agreement.

            9.2       Limitation of Licensee’s Liability. IN NO EVENT WILL
LICENSEE BE LIABLE FOR ANY INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL OR
PUNITIVE DAMAGES IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT (INCLUDING
LOSS OF PROFITS, USE, DATA, OR OTHER ECONOMIC ADVANTAGE), NO MATTER WHAT THEORY
OF LIABILITY, EVEN IF LICENSEE HAS BEEN ADVISED OF THE POSSIBILITY OR
PROBABILITY OF SUCH DAMAGES; PROVIDED THAT LICENSEE EXPRESSLY AGREES THAT SUCH
LIMITATIONS SHALL NOT APPLY TO ITS OBLIGATIONS TO PROTECT SUN’S SOURCE CODE
DISCLOSED UNDER SECTION 7.0, OR TO ITS OBLIGATIONS UNDER SECTIONS 2.1, 2.2, 2.3
2.5, 2.6, 2.8, 2.9, 2.11, 5.2, 9.3, OR 10.7 OF THIS AGREEMENT. The provisions of
this Section 9.0 allocate the risks under this Agreement between SUN and
Licensee and Licensee has relied upon the limitations set forth herein in
determining whether to enter into this Agreement.

            9.3       High Risk Activities. The Technology is not fault-tolerant
and is not designed, manufactured or intended for use or resale as on-line
control equipment in hazardous environments requiring fail-safe performance,
such as in the operation of nuclear facilities, aircraft navigation or
communication systems, air traffic control, direct life support machines, or
weapons systems, in which the failure of the Technology or Products could lead
directly to death, personal injury, or severe physical or environmental damage
(“High Risk Activities”). SUN specifically disclaims any express or implied
warranty of fitness for High Risk Activities. Licensee will not knowingly use,
distribute or resell the Technology or Products for High Risk Activities and
will ensure that its customers and end-users of its Products are provided with a
copy of the notice specified in the first sentence of this Section 9.3. In
determining whether Licensee has “knowingly” provided Technology for High Risk
Activities, Licensee shall not be required to exert greater efforts to ascertain
a customer’s intended use that SUN itself does. SUN acknowledges that Licensee
will use the Technology in software development tools and that the publishers of
such tools do not generally have control over the applications developed with
such tools.

10.0

TERM AND TERMINATION


            10.1      Term. The term of this Agreement shall begin on the
Effective Date and shall continue for a period of five (5) years, or until
terminated as provided below. The Agreement may be renewed by


11

--------------------------------------------------------------------------------


Licensee for successive one (1) year terms up to a maximum of five (5) years,
provided Licensee is in full compliance with the then-current terms and
conditions for Technology licensing. Termination is permitted either for breach
of this Agreement, upon thirty (30) days written notice to the other party and
an opportunity to cure within such thirty (30) day period, or upon any action
for infringement of Intellectual Property Rights relating to the Technology by
Licensee against SUN or any of SUN’s licensees of the Technology.

            10.2      Effect of Expiration. Upon expiration of this Agreement,
SUN shall retain use, under the terms of this Agreement, of the Intellectual
Property Rights received hereunder, and Licensee shall be authorized to: (i)
distribute the then-current Product(s) containing the version of the Technology
incorporated therein at the time of expiration, subejct to payment of royalties
and (ii) continue using the Technology to support customers having copies of
Product(s) distributed by Licensee prior to the expiration hereof. All other
rights of Licensee shall terminate upon such expiration.

            10.3      Effect of Termination. In the event of termination of this
Agreement by SUN in accordance with Section 10.1 above, Licensee shall promptly:
(i) return to SUN all copies of the Technology and Derivative Works thereof in
tangible or electronic form, Documentation, and Confidential Information
(collectively “SUN Property”) (excluding Licensee Software, Value Added Open
Packages, and Licensee-implemented modifications to the Platform Dependent Part)
in Licensee’s possession or control; or (ii) permanently destroy or disable all
copies of the SUN Property in Licensee’s possession or control, except as
specifically permitted in writing by SUN; and (iii) provide SUN with a written
statement certifying that Licensee has complied with the foregoing obligations.

            10.4      No Liability for Expiration or Lawful Termination. Neither
party shall have the right to recover damages or to indemnification of any
nature, whether by way of lost profits, expenditures for promotion, payment for
goodwill or otherwise made in connection with the business contemplated by this
Agreement, due to the expiration or permitted or lawful termination of this
Agreement. EACH PARTY WAIVES AND RELEASES THE OTHER FROM ANY CLAIM TO
COMPENSATION OR INDEMNITY FOR TERMINATION OF THE BUSINESS RELATIONSHIP UNLESS
TERMINATION IS IN MATERIAL BREACH OF THIS AGREEMENT.

            10.5      No Waiver. The failure of either party to enforce any
provision of this Agreement shall not be deemed a waiver of that provision. The
rights of SUN under this Section 10.0 are in addition to any other rights and
remedies permitted by law or under this Agreement.

            10.6      Survival. The parties’ rights and obligations under
Sections 2.0, 3.0, 5.2, 6.0, 7.0, 8.0, 9.0,10.0, and 11.0 shall survive
expiration or termination of this Agreement.

            10.7      Irreparable Harm. The parties acknowledge that breach of
Sections 2.0, 5.2, 7, 9.3, or 11.6 may cause irreparable harm, the extent of
which would be difficult to ascertain. Accordingly, they agree that, in addition
to any other legal remedies to which a non-breaching party might be entitled,
such party may seek immediate injunctive relief in the event of a breach of the
provisions of such Articles.

            10.8      Cure. In the event of a breach of Section 2.4, Licensee
shall have sixty (60) days from (i) receipt of notice from SUN, or (ii) Licensee
knowledge of the release of an FCS version of an incompatible Product, in which
to cure all incompatibilities known to exist in such Product. Licensee shall
have an additional thirty (30) days to complete such sure in the event that
substantial progress toward effecting cure has been accomplished in the original
sixty (60) day cure period. For all other breaches of this Agreement which are
by their nature curable, the breaching party shall have thirty (30) days from
receipt of notice in which to cure all breaches identified in such notice.

11.0

MISCELLANEOUS


            11.1      Notices. All notices must be in writing and delivered
either in person or by certified mail or registered mail, postage prepaid,
return receipt requested, to the person(s) and address specified below. Such
notice will be effective upon receipt.

  SUN   Licensee  


12

--------------------------------------------------------------------------------


  Sun Microsystems, Inc.  Borland International, Inc.    2550 Garcia Avenue MS
29-233  100 Borland Way    Mountain View, California 94043  Scotts Valley,
California 95066-3249    Attn: Associate General Counsel  Attn: General Counsel 

            11.2      Partial Invalidity. If any term or provision of this
Agreement is found to be invalid under any applicable statute or rule of law
then, that provision notwithstanding, this Agreement shall remain in full force
and effect and such provision shall be deleted unless such a deletion would
frustrate the intent of the parties with respect to any material aspect of the
relationship established hereby, in which case, this Agreement and the licenses
and rights granted hereunder shall terminate.

            11.3      Complete Understanding. This Agreement and the Exhibits
hereto constitute and express the final, complete and exclusive agreement and
understanding between the parties with respect to its subject matter and
supersede all previous communications, representations or agreements, whether
written or oral, with respect to the subject matter hereof. No terms of any
purchase order or similar document issued by Licensee shall be deemed to add to,
delete or modify the terms and conditions of this Agreement. This Agreement may
not be modified, amended, rescinded, canceled or waived, in whole or part,
except by a written instrument signed by the parties.

            11.4      Language. This Agreement is in the English language only,
which language shall be controlling in all respects, and all versions of this
Agreement in any other language shall be for accommodation only and shall not be
binding on the parties to this Agreement. All communications and notices made or
given pursuant to this Agreement, and all documentation and support to be
provided, unless otherwise noted, shall be in the English language.

            11.5      Governing Law. This Agreement is made under and shall be
governed by and construed under the laws of the State of California, regardless
of its choice of laws provisions.

            11.6      Compliance with Laws. The Technology, including technical
data, is subject to U.S. export control laws, including the U.S. Export
Administration Act and its associated regulations, and may be subject to export
or import regulations in other countries. Licensee agrees to comply strictly
with all such regulations and acknowledges that it has the responsibility to
obtain such licenses to export, re-export or import the Technology or Product(s)
as may be required after delivery to Licensee.

            Licensee shall make reasonable efforts to notify and inform its
employees having access to the Technology of Licensee’s obligation to comply
with the requirements stated in this Article.

            11.7      Disclaimer of Agency. The relationship created hereby is
that of licensor and licensee and the parties hereby acknowledge and agree that
nothing herein shall be deemed to constitute Licensee as a franchisee of SUN.
Licensee hereby waives the benefit of any state or federal statutes dealing with
the establishment and regulation of franchises.

            11.8      Delivery. As soon as practicable after the Effective Date,
SUN shall deliver to Licensee one (1) copy of each of the deliverables set forth
in Exhibit A. Licensee acknowledges that certain of the deliverables are in
various stages of completion and agrees to accept the deliverables as and to the
extent completed as of the date of delivery and “AS IS.” In the event any
deliverable is already in the possession or custody of Licensee, such item(s)
shall, to the extent used in connection with the rights granted in Section 2.0
above, be subject to the terms of this Agreement, notwithstanding any
pre-existing agreement or understanding between Licensee and SUN with respect to
such items.

            11.9      Assignment and Change in Control. This Agreement may not
be assigned by either party without the prior written consent of the other
party, which consent shall not be unreasonably withheld or delayed, except that
SUN may assign this Agreement to a majority-owned subsidiary. However, this
Agreement may be assigned to a purchaser of all or substantially all of
Licensee’s assets, provided such purchaser agrees in writing to be bound by the
terms of this Agreement.

            11.10     Construction. This Agreement has been negotiated by SUN
and Licensee and by their respective counsel. This Agreement will be fairly
interpreted in accordance with its terms and without any strict construction in
favor of or against either party.


13

--------------------------------------------------------------------------------


            11.11     Force Majeure. Except for the obligation to pay money,
neither party shall be liable to the other party for non-performance of this
Agreement, if the non-performance is caused by events or conditions beyond that
party’s control and the party gives prompt notice under Section 11.1 and makes
all reasonable efforts to perform.

            11.12     Exhibits.

            The following are included herein by reference as integral parts of
this Agreement:

 
 * Exhibit A -Description of Technology and Documentation
 * Exhibit B -Description of Licensee Product(s)
 * Exhibit C -Schedule of Fees and Royalties
 * Exhibit D -Advertising and Promotion
 * Exhibit E -Confidential Disclosure Agreement
 * Exhibit F -Document Type Definition
 * Exhibit G Trademark License


            11.13     Section References. Any reference contained herein to an
article of this agreement shall be meant to refer to all subsections of the
article.



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.


SUN:   Licensee:     Sun Microsystems, Inc.:         By:  /s/ Eric Schmidt  By: 
/s/ WH Jordan   

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

  Name:  Eric Schmidt  Name:  WH JORDAN   

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

   (Print or Type)     (Print or Type)   Title:  Vice President  Title:  VP
BUSINESS DEVELOPMENT   

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

  Date:  Novemeber 7, 1995  Date:  11/7/95   

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------



14

--------------------------------------------------------------------------------


EXHIBIT A

DESCRIPTION OF TECHNOLOGY AND DOCUMENTATION

To the extent that SUN has not already delivered any of the following listed
items to Licensee as of the Effective Date of the Agreement to which this
Exhibit A is attached, SUN shall deliver each of the following items to Licensee
under the terms of the Agreement.

I. Technology: Java Applet Environment—The Java Applet Environment consists of
the following source code:

A. All the .java files from the following Java Applet Classes:   java.lang  
Language Classes     java.io  Stream I/O    java.net  Networking Classes   
java.util  General utilities    java.applet  Applet Classes    java.awt 
Abstract Window Toolkit    java.awt.image  Image Handling Classes   
java.awt.peer  Implementation Classes for awt    java.misc  Miscellaneous helper
classes 

B. The source code for the Java Runtime Interpreter, which implements the Java
Virtual Machine, consisting of the Shared Part, identified as those files which
are in any “share” directory or subdirectory thereof, and the Platform-Dependent
Part, identified as other files which are compiled with the “share” files to
produce the Runtime Interpreter program.

C. Technology: HotJava Browser—The HotJava Browser consists of the following:

1) All the .java files from the following Java packages:

 

sun.hotjava
sun.hotjava.doc
sun.hotjava.misc
sun.hot.java.tags
sun.hotjava.ui


2) Configuration files for the HotJava Browser properties

SUN may from time to time, modify the description of the HotJava Browser by
notifying Licensee.

D. Technology: Compiler—The compiler consists of the following source code:  
java.tools.asm   Assembler     java.tools.debug  Debugging Classes   
java.tools.java  Parser helper Classes    java.tools.javac  Compiler   
java.tools.javadoc  Documentation Generator    java.tools.tree  Parse Tree
Classes    java.tools.tty  TTY Access to the Debugger 

II. Documentation:

Java Language Specification
Java API Documentation
Java Virtual Machine Specification
HotJava Browser Online Documentation


15

--------------------------------------------------------------------------------


EXHIBIT B

DESCRIPTION OF LICENSEE PRODUCT(S)

The IDE for Java
The JIT compiler for Java



16

--------------------------------------------------------------------------------


EXHIBIT C

SCHEDULE OF FEES AND ROYALTIES

1) License Fees: Subject to the provisions of Section 4.1, Licensee shall pay to
SUN as a source license fee for the Technology, the nonrefundable sums specified
below:

Java Applet Environment (Exhibit A 1A, B):

 

*****

HotJava Browser (Exhibit A 1 C):

 

*****

Compiler (Ex A 1 D):

 

*****


Per Copy and Per Subscription Royalties

            a per copy or per subscription royalty of ***** for Product(s)
distributed by or for Licensee with a retail price of *****, and

            a per copy or per subscription royalty of ***** for Product(s)
distributed by or for Licensee with a retail price of less that *****.

As used in this Exhibit C for purposes of calculating Royalties, the term
“Product” means any software which includes the Java Virtual Machine and/or the
Applet Classes.

Net Revenue Royalties: Notwithstanding the per copy royalties specified above,
should Licensee distribute the Product(s) where the fees payable to Licensee are
not calculable on a per copy basis, then the royalty for the Product(s) shall be
***** of the Net Revenues received by Licensee for such distribution, or the Per
Copy Royalty divided by the Average Selling Price (“ASP”) of the Product(s),
multiplied by the Net Revenues received by Licensee for such distribution,
whichever is greater. Net Revenues means monies received by Licensee in
connection with the distribution of Product(s), exclusive of credits, returns,
refunds or rebates paid by Licensee, separately stated shipping and/or handling
costs, and taxes (excluding taxes based on Licensee’s net income).

In the event Licensee distributes a Product in conjunction with or bundled with
one or more works in a compilation or collective work (“Compilation”), then the
amounts payable to SUN hereunder for such Compilation shall be the royalty for
the stand-alone Product (as calculated above) multiplied by a fraction in which
the numerator is the ASP of the stand-alone Product and the denominator is the
ASP of the Compilation.

Upgrade Royalties:

            a royalty of ***** of the Per Copy or Per Subscription Royalties and
Net Revenue Royalties specified above for Upgrades to the Product(s) distributed
by Licensee, provided that no royalties shall be due for Licensee’s distribution
of patches or add-ons to Product(s) which do not incorporate the Technology or
any portion thereof.

2) Platforms: (check applicable platforms)

*****  

Confidential treatment has been requested for the redacted portions. The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.



17

--------------------------------------------------------------------------------


  SPARC/Solaris

___________

  Win32

___________

  MacOS (68K, PowerPC)

___________


Where such versions are not complete as of the Effective Date, the fee covers
the first commercial version shipped by SUN for that platform.

3) Support and/or Upgrade Fees: Subject to the provisions of Section 4.2,
Licensee shall pay to SUN

            (a) the sum of ***** per year for Upgrades only for WIN and WIN NT
platforms and ***** for each additional platform,
-or -
            (b) the sum of ***** per year for Support (as defined in Section
3.2) and Upgrades.

*****  

Confidential treatment has been requested for the redacted portions. The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.



18

--------------------------------------------------------------------------------


EXHIBIT D

ADVERTISING AND PROMOTION


Advertising and Promotion:

1. Tradeshows, Seminars, Presentations and Demos

Licensee must acknowledge the presence of Technology in its Product(s) at all
tradeshows, seminars, presentations, and demos at which Licensee demonstrates
such Product(s). Acknowledgment must include the Java Compatibility Logo as
supplied by SUN, subject to the Trademark Agreement, Exhibit G.

SUN has the right to demonstrate Licensee Product(s) that incorporate the
Technology at any tradeshow, seminar, or presentation as SUN sees fit, without
prior approval from Licensee, including the right to use the Licensee name in
signage and promotional materials associated with the demonstration. Licensee’s
logo’s will be used in accordance with Licensee’s published guidelines for Logo
use.

2. Press Announcements

Licensee agrees to support SUN’s press activities, including press
announcements, media interviews, and associated media events as reasonably
requested.

SUN requires prior review of statements regarding the Technology in press
releases produced by Licensee.


19

--------------------------------------------------------------------------------


EXHIBIT E

Confidential Disclosure Agreement

(to be attached)



20

--------------------------------------------------------------------------------


EXHIBIT F

DOCUMENT TYPE DEFINITION


In order to ensure interoperability between all Java compliant browsers we need
to define the exact notation of applets in HTML documents. The format of the
APPLET tag is chosen to be implementation language independent and SGML
compliant. SGML compliance is important if the APPLET tag is to be accepted as
part of the HTML standard in the future.

Example:

 

<applet codebase="http://java.sun.com/people/avh/classes"
    code="Bounceltem.java" width=400 height=300>

 

</applet>


The applet tag has the following attributes:

CODEBASE

The base url of the applet. The applet’s code is located relative to this URL.
If this
    attribute is not specified, it defaults to the document’s URL.

CODE

The file in which the applet is located. This file is relative to base url of
the applet, It
    cannot be absolute.

ALT

Alternate text which can be displayed by text only browsers.

NAME

The symbolic name of the applet. This name can be used by applets in the same
    page to locate each other.

WIDTH

Required attribute which specifies the initial width of the applet in pixels.

HEIGHT

Required attribute which specifies the initial height of the applet in pixels.

ALIGN

The alignment of the applet, similar to the img tag.

VSPACE

The vertical space around the applet, similar to the img tag.

HSPACE

The horizontal space around the applet, similar to the img tag.


Note that the position of the applet in the page is determined by the width,
height, align, vspace and hspace attributes just like the img tag.

Applets can access the above attributes using the getParameter() method call
defined in the Applet class. All attribute/parameter names are automatically
folded to lower case. Applets that require parameters in addition to the
predefined ones need to use the param tag. It is unfortunately not legal in SGML
for a tag to have an arbitrary list of attributes. That is why you have to name
additional applet parameters explicitly using the PARAM tag. For example:

 

<applet code="Dateltem.class" alt="The Date" width=200 height=40>

 

<param name="speaker" value="avh">

 

<param name="translator" value="DutchTime">

 

</applet>


In addition to the ALT tag you can include additional text and markup before the
applet end tag. Java compliant browsers will ignore this text, but browsers that
do not understand the applet tag will display it instead of the applet. For
example:

 

<applet codebase=classes code=lmageLoop.class width=100 height=100>

 

<param name=imgs value="images/duke">



21

--------------------------------------------------------------------------------


If you were using a Java enabled browser, you would see an animation instead of
this static image.

 

<p>

 

<img src=images/duke/T1.gif">

 

</applet>


Below is the formal SGML DTD for the APPLET and PARAM tags.

<!ELEMENT APPLET – – (PARAM*, (%text;)*)>

<!ATTLIST APPLET

 

CODEBASE CDATA #IMPLIED

--code base--

 

CODE CDATA #REQUIRED

--code file--

 

ALT CDATA #IMPLIED

--alternative string--

 

NAME CDATA #IMPLIED

--the applet name--

 

HEIGHT NUMBER #REQUIRED

   

ALIGN(left|right|top|texttop|middle|absmiddle|baseline|bottom|absbottom)
baseline

 

VSPACE NUMBER #IMPLIED

   

HSPACE NUMBER #IMPLIED

 


>

<!ELEMENT PARAM - O EMPTY>

<!ATTLIST PARAM

 

NAME NAME #REQUIRED

--The name of the parameter--

 

VALUE CDATA #IMPLIED

--The value of the parameter--


>


22

--------------------------------------------------------------------------------


EXHIBIT G



TRADEMARK LICENSE



JAVA-Compatible Logo
HOTJAVA-Compatible Logo





LICENSOR
SUN MICROSYSTEMS, INC.
2550 Garcia Avenue
Mountain View, CA 94303
U.S.A.
(415) 960-1300





LlCENSEE
BORLAND INTERNATIONAL, INC.
100 Borland Way
Scotts Valley, California 95066





23

--------------------------------------------------------------------------------


TRADEMARK LICENSE

The following terms and conditions governing Java and HotJava compatibility
branding and trademarks generally (“License”) are incorporated by reference into
the Technology License and Distribution Agreement (“TLDA”) between Sun and
Licensee, attached hereto. Where this License is more specific than or
inconsistent with the TLDA, the terms of this License shall govern. Otherwise,
the TLDA shall apply. The parties agree that:

1.   DEFINITIONS

            1.1       “Branded Product” means all online software or tangible
copies or units of any version of Licensee’s Products being distributed in
association with any Compatibility Logo.

            1.2       “Compatibility Logo” means the Java-compatible or
HotJava-compatible logo, whichever is applicable to Licensee’s Products,
supplied by Sun to Licensee from time-to-time. The current versions of the logos
are depicted at the end of this License.

            1.3       “Licensee’s Products” means only the products described in
Exhibit B of the TLDA.

2.   GRANT OF LICENSE

Sun grants to Licensee a non-exclusive, non-transferable, personal, paid-up,
royalty-free license, within the Territory in Section 3, to use the applicable
Compatibility Logo (“License”) as provided herein with respect to each of
Licensee’s Products that fully meet the certification requirements of Section 4.
Licensee is granted no other right, title, or license to the Compatibility Logos
or any other Sun trademark, and is specifically granted no right or license to
sublicense the Compatibility Logos or any other Sun trademarks. This License
shall apply and pass through to Licensee’s distributors who distribute
Licensee’s Products under Licensee’s name and as transferred by Licensee (i.e.,
without any modifications to the Product, product packaging, documentation or
other materials) (“Distributors”). Licensee shall provide notice of this License
to and enforce its terms with Distributors. Sun shall be entitled to enforce the
terms of this License directly against any Distributor in the event Licensee
fails to do so. All subsequent references herein to “Licensee” shall include and
apply to “Distributors”. This License shall not apply to any distributor that
does not distribute Licensee’s Products under Licensee’s name.

3.   TERRITORY

Licensee shall not use any Compatibility Logo on or in Licensee’s Products
distributed via tangible media (e.g., CD or diskettes) or on any other tangible
materials (e.g., user documentation) in countries other than those listed below
(“Territory”), unless Sun expressly agrees in writing beforehand to extend the
Territory (which Sun may refuse to do in its sole discretion). This territorial
restriction shall not apply to on-line distribution of Licensee’s Products over
the Internet. Licensee shall pay all costs, including fees for legal services,
registrations, recordals, and foreign language translations associated with any
extension of the Territory requested by Licensee. Sun may eliminate any country
from the Territory if it determines in its sole judgment that use or continued
use of the Compatibility Logos in such country may subject Sun or any third
party to legal liability, or may jeopardize the Compatibility Logos or any Sun
trademark in that or any other country. In such event, Licensee shall promptly
cease all use of the Compatibility Logos in such countries upon written notice
from Sun.

Australia
Austria
Belgium
Benin
Netherlands
Luxembourg
Brazil


24

--------------------------------------------------------------------------------


Burkino Faso
Cameroon
Canada
Cen. African Rep.
Chad
Chile
China (P.R.C.)
Columbia
Congo
Czech Repub.
Denmark
Egypt
France
Gabon
Germany
Greece
Guinea
Hong Kong
Hungary
India
Indonesia
Israel
Italy
Ivory Coast
Japan
Mali
Malaysia
Mauritania
Mexico
New Zealand
Niger
Norway
Philippines
Portugal
Russia
Senegal
Singapore
South Korea
Spain
Sweden
Switzerland
Taiwan
Thailand
Togo
Turkey
Ukraine
UAE
U.K.
United States
Venezuela

4.   CERTIFICATION

License applies only to versions of Licensee’s Products that have successfully
passed the compatibility Test Suites provided by Sun to Licensee pursuant to the
TLDA, and which otherwise fully comply with all other compatibility and
certification requirements of the TLDA. Upon thirty (30)


25

--------------------------------------------------------------------------------


days written notice by Sun no more than two (2) times per calendar year,
Licensee shall permit Sun to inspect and test any Branded Products at a
mutually-agreeable location to ensure that they meet the compatibility
requirements of the TLDA. Upon request by Sun, Licensee shall promptly make any
modifications to any version of a Branded Product necessary for it to meet such
compatibility requirements.

5.   LOGO AND TRADEMARK USAGE

Licensee shall use the Compatibility Logos only as specified in any guidelines
or policies made by Sun concerning the appearance, placement or use of the
Compatibility Logos (“Logo Guidelines”), including those set forth in Exhibit D
of the TLDA. Licensee shall: (i) use only approved logo artwork provided by Sun,
(ii) for tangible media, display the Compatibility Logos on external product
packaging, documentation, and media (disk, CD-ROM, tape, etc.); (iii) for online
versions of Licensee’s Product, display Compatibility Logos on web pages
featuring information about the Product in gifs that point to the current Sun
Java page (http://java.sun.com) via hypertext link; (iv) for both tangible-media
and online versions, display Compatibility Logos on “splashscreens” appearing
upon launch of Licensee’s Product, if any, and in general product information
screens (e.g., “About”, “Help”, “Info”); (v) display the Compatibility Logos on
tangible marketing collateral featuring Licensee’s Products, including
advertisements and datasheets; and (vi) not display Compatibility Logos more
prominently or larger than Licensee’s company name/logo and product name/logo,
wherever displayed.

Licensee shall comply with the current versions of the Sun Trademark & Logo
Policies and the Java/HotJava Trademark Guidelines
[http://java.sun.com/tm_guidelines.html], including but not limited to using the
Java and HotJava marks as adjectives followed by generic descriptors, marking
the Java/HotJava marks with ™ symbols, and attributing the Java/HotJava marks as
trademarks of Sun Microsystems, Inc. in a legend on packaging, splashscreens,
web page, and other collateral and materials. Licensee may not include any Sun
trademark (e.g., Sun, Java, HotJava, Solaris, etc.) in Licensee’s company,
business or subsidiary names, or in the name of any of Licensee’s products,
technologies, or web pages. Licensee shall promptly modify any usage and any
material that does not conform to the Logo Guidelines, the Sun Trademark & Logo
Policies, or the Java/HotJava Trademark Guidelines upon notice from Sun
specifying the non-conformance. Licensee shall notify its distributors and
customers of any such non-conformance as to materials or products already
distributed, as may be reasonably requested by Sun.

6.   PROTECTION OF TRADEMARKS AND LOGOS

Sun is the sole owner of the Compatibility Logos (including the marks depicted
therein) and all goodwill associated therewith. Licensee’s use of the
Compatibility Logos inures solely to the benefit of Sun. Licensee shall not do
anything that might harm the reputation or goodwill of the Compatibility Logo.
Licensee shall not challenge Sun’s rights in or attempt to register the
Compatibility Logo, or any other name or mark owned by Sun or substantially
similar thereto. Licensee shall take no action inconsistent with Sun’s rights in
the Compatibility Logo. If it at any time Licensee acquires any rights in, or
registrations or applications for, the Compatibility Logo by operation of law or
otherwise, it will immediately upon request by Sun and at no expense to Sun,
assign such rights, registrations, or applications to Sun, along with any and
all associated goodwill. Licensee shall assist Sun to the extent reasonably
necessary to protect and maintain the Compatibility Logo worldwide, including
but not limited to giving prompt notice to Sun of any known or potential
infringement of the Compatibility Logo, and cooperating with Sun in the
preparation and execution of any documents necessary to record this License as
may be required by the laws or rules of any country. Sun may at its option
commence, prosecute or defend any action or claim concerning the Compatibility
Logo in the name of Sun or Licensee, or join Licensee as a party thereto. Sun
shall have the right to control any such litigation. Licensee shall not commence
any action regarding the Compatibility Logo. Sun shall


26

--------------------------------------------------------------------------------


reimburse Licensee for the reasonable costs associated with providing such
assistance, except to the extent that any such costs result from a breach of the
License by Licensee.

7.   DISCLAIMER OF WARRANTIES

SUN MAKES NO WARRANTIES OF ANY KIND RESPECTING THE COMPATIBILITY LOGO, INCLUDING
THE VALIDITY OF SUN’S RIGHTS IN THE COMPATIBILITY LOGO IN ANY COUNTRY, AND
DISCLAIMS ANY AND ALL WARRANTIES THAT MIGHT OTHERWISE BE IMPLIED BY APPLICABLE
LAW, INCLUDING WARRANTIES AGAINST INFRINGEMENT OF THIRD PARTY TRADEMARKS.

8.   LIMITATION OF LlABILITY.

IN NO EVENT SHALL SUN BE LIABLE FOR ANY CONSEQUENTIAL, INCIDENTAL, OR SPECIAL
DAMAGES (INCLUDING WITHOUT LIMITATION LOSS OF PROFITS) ARISING FROM OR RELATED
TO LICENSEE’S USE OF THE COMPATIBILITY LOGO, EVEN IF SUN HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

9.   TERM AND TERMINATION

The term of this License shall be for the same term as the TLDA, unless earlier
terminated as provided herein. Those rights and obligations that by their nature
extend beyond the term of this License, including those in Sections 6, 7, 8, 9,
and 10, shall survive any termination or expiration of this License. Upon
termination or expiration, Licensee shall immediately cease all use of the
Compatibility Logo. This License may be terminated: (i) by either party for
breach of any material provision of the TLDA or this License which goes
unremedied more than thirty days after giving notice of such breach; (ii) by Sun
immediately upon notice to Licensee if Sun determines in its judgment that any
Branded Product is being, or may imminently be, used in High Risk Activities as
defined in the TLDA; (iii) by Sun immediately upon notice to Licensee if any
government agency or court finds that any Branded Product is materially
defective in any manner; or (iv) by Sun immediately upon notice to Licensee if
Sun determines in its sole judgment that any actual adverse publicity concerning
Licensee or any Branded Product may materially affect SUN’s trademark rights or
the Compatibility Logo.


27

--------------------------------------------------------------------------------


10.  DISPUTE RESOLUTION

Any action relating to this Agreement will be governed by the law of California,
U.S.A., notwithstanding the contrary application of the choice of law rules of
any jurisdiction or country. The parties hereby submit exclusively to the
personal jurisdiction and venue of the United States District Court for the
Northern District of California and the California Superior Court of the County
of Santa Clara. The parties agree that a material breach of the obligations in
Sections 2, 3, 4, 5 and 6 of this Agreement is likely to cause irreparable harm
such that, upon an adequate showing of material breach and without further proof
of irreparable harm other than this acknowledgement, the injured party shall be
entitled to a temporary restraining order or preliminary or permanent
injunction. The prevailing party in any action for breach of or to enforce or
interpret this Agreement shall be entitled to recover from the other party its
reasonable attorneys’ fees and expert witness fees incurred therein. The court
shall determine the prevailing party.

IN WITNESS WHEREOF, the parties hereby execute this Agreement through the
authorized representatives whose names appear below.

SUN MICROSYSTEMS, INC.   LICENSEE       By:  /s/ Eric Schmidt  By:  /s/ WH
Jordan   

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

  Name:  Eric Schmidt  Name:  WH JORDAN   

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

   (Print or Type)     (Print or Type)   Title:  Vice President  Title:  VP
BUSINESS DEVELOPMENT   

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

  Date:  Novemeber 7, 1995  Date:  11/7/95   

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------



COMPATIBILITY LOGOS LICENSED HEREUNDER



28

--------------------------------------------------------------------------------
